DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2, 7, 8, 10, 13, 14 and 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance:

The applicant’s amendments and arguments of 3/8/2021 are persuasive. In particular, the applicant convincingly argues, “Applicant’s claims uniquely require that “self-authentication data” is received via a “credential update. ” Applicant respectfully submits that manually inputting a password into a mobile device does not correspond to the claimed “credential update.”
In addition to the above-discussed distinctions, the current amendments further distinguish Applicant’s claims from Nielson. The portions of Nielsen cited in the Office Action do not appear to disclose, teach, or suggest a mobile device that “ execute [ s]... a self-authenticating executable based on self-authentication data” and stores “at least one of the self authentication data or the self-authenticating executable.. .in a secure area of [its] memory.””

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL A HESS/Primary Examiner, Art Unit 2876